DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 7-8 in the reply filed on 1/8/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (US pub 20140355222).
With respect to claim 1, Dang et al. teach an electronic package, comprising (see figs. 1-68, particularly fig. 1 and associated text):
a first carrying structure 14 (1) having a first surface (top) and a second surface (bottom) opposing the first surface; 
at least one first electronic component 20(1) disposed on the first surface of the first carrying structure and electrically connected to the first carrying structure; 
a plurality of conductors 28 disposed on the second surface of the first carrying structure and electrically connected to the first carrying structure; 

at least one functional electronic component 20(2) disposed on and electrically connected to the second carrying structure; and 
a packaging layer 30 formed between the first carrying structure and the second carrying structure and packaging the first electronic component, the functional electronic component and the conductive element.  
With respect to claim 7, Dang et al. teach the functional electronic component and the first electronic component overlaps with each other.  
Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814